Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/461,244 filed on 08/30/2021.
Claim 1 has been examined and are pending.
Priority
This application discloses and claims only subject matter disclosed in prior Application No. 16/729,783, filed 12/30/2019, and names an inventor or inventors named in the prior application.  Accordingly, this application may constitute a continuation or division.  Should applicant desire to obtain the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11,106,863. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claim 1 of the instant application is encompassed by claim 1 of the US Patent No. 11,106,863.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Cietwierkowski et al., (“Cietwierkowski,” US 2017/0337176), published on Nov. 23, 2017 in view of Kao et al., (“Kao,” US 2007/0174045), published on Jul. 26, 2007.  
Regarding claim 1, Cietwierkowski discloses a method, comprising: 0
receiving an indication of user input provided by a first user, the user input comprising a text-based term for updating a message thread between the first user and a second user (pars. 0040-0045, 0047 and 0053-0055; Figs. 3B, 5A-5B and 6, steps 605-625; detect new input with correction; after the user indicates completion of the corrective input 335; for example, by tapping the ‘send’ button 325); 
determining that the text-based term is included within a set of predefined terms, each predefined term within the set of predefined terms having corresponding replacement content for including in the message thread (pars. pars. 0040-0045, 0047, 0053-0055 and 0057-0058; Figs. 3B, 5A-5B and 6, step 630: determine and display possible corrections; the input 335 comprises an indicator or token signifying a replacement operation to be executed (the asterisk, ‘*’) followed by the correct content that is intended to replace content of a previous message (‘they're’)), [[the replacement content having been specified by the first or second user with respect to messages exchanged between the first and second user]]; and 
providing, in response to the determining and based on the set of predefined terms, the replacement content corresponding to the text-based term within the message thread (pars. 0044-0047, 0057-0059, and 0064-0067; Fig. 10, step 895; the updated messages are then also transmitted to the user device 100b associated with the recipient; the entire replaced message may be visually distinguished, or a toast (i.e., a transient notification) advising the user of the device 100b that changes had been made to previous messages may be displayed on the screen of the device 100b).
Cietwierkowski does not explicitly disclose the replacement content having been specified by the first or second user with respect to messages exchanged between the first and second user; and 
However, Kao disclose a communication system wherein the replacement content having been specified by the first or second user with respect to messages exchanged between the first and second user (Kao: par. 0006; a husband and wife who exchange IM messages may develop an acronym for ‘Hi honey, how are you?’ (HHHY), which might receive a response of ‘same stuff, different day, you?’ (SSDD U), ‘the boss is here, will talk later’ (BHTL), or ‘couldn't be better’ (CBB));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kao with the system/method of Cietwierkowski to provide chat users with a means for defining acronyms and using said acronym for convenient communications (Kao: par. 0006).

Conclusion
The prior art made of record and not relied upon is consider pertinent to applicants’ discloser: 
Rodriguez et al., (“Rodriguez,” US 2018/0367484), is directed to a method/system for causing a chat interface to be displayed by a first user device, the chat interface generated by a messaging application and the chat interface display one or more messages in a chat conversation.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINH K PHAM/
Primary Examiner, Art Unit 2174